DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-20 and 23 are pending in this application.  Claims 1-4, 21, 22, and 24 have been cancelled.  Claims 5-20 and 23 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)a as being anticipated by Penn et al.
Penn et al  teach a method for improving shelf-life of an expressed human milk (EHM) by exposing to it a lipase inhibitor —Orlistat - in the amount of 0.25 mg/ml, which reduces FFA (free fatty acids) formation in the stored milk and cytotoxicity, therefore, lipolysis, which can give rancidity to the product (see entire document, especially page 368-369 Section Long-Term Milk Storage at -20C and Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 12, 15-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017213597 in view of Penn et al ,  Chang et al, and Lookene et al.
As to claims 5-10, 12, 15-19 and 23, WO 2017213597 discloses a food storage container to store, for example, an expressed human milk (EHM), a device and a method of excluding an undesired chemical component from a mammal milk, as well as from EHM. A container, for example, a tank, such as a baby bottle or a breast milk pump, include a device, comprising surface to which at least one antibody is immobilized, aimed at said chemical component (see entire document, especially the claims and page 7 lines 18-22). Said tanks are considered as expressed human milk storage containers, and the device can be a part of the inner surface of the container, of a breast pump (page 5 lines 4-14, page 6 lines 13-18) and a filter (page 5 lines 16-17, page 9 lines 14-32), as a result of which, the immobilized antibodies affect the EHM.
	The claims differ as to the use of a lipase inhibitor or lipase-specific antibodies.
Penn et al  teach a method for improving shelf-life of an expressed human milk (EHM) by exposing to it a lipase inhibitor —Orlistat - in the amount of 0.25 mg/ml, which reduces FFA (free fatty acids) formation in the stored milk and cytotoxicity, therefore, lipolysis, which can give rancidity to the product (see entire document, especially page 368-369 Section Long-Term Milk Storage at -20C and Figure 2). 
	It would have been obvious to one of ordinary skill in the art to use Orlistat as taught by Penn et al in that of WO 2017213597 for immobilization on the surface, as well as a device, and for forming a
device and a container, aiming at the food shelf-life improvement, in particular EHM.
As to claims 6 and 12 are known from Chang et al (abstract), which discloses lipoprotein lipase-specific monoclonal antibody 5D2, recognizing lipoprotein lipase (LPL) of different types, but not parent lipases. MAb 5D2 is characterized by absence of immune reactivity with LPL-
connected human hepatic lipase and pancreatic lipase, to which a BSDL corresponds (page 2358
column 1 paragraph 1), i.e. MAb 5D2 have no effect on BSDL activity.
As to claim 7, Lookene et al disclose (abstract) it is known that lipoprotein lipase (LPL) is quickly
inactivated by low concentrations of tetrahydrolipstatin (THL) (of Orlistat).
As to claim 8, Penn et al teach Orlistat. Chang et al disclose (abstract) it is
known lipoprotein lipase-specific monoclonal antibody 5D2. 
	As to claims 9, 10, and 15-19, WO 2017213597 and Penn et al disclose a mechanical breast pump and filter.

Sun et al is cited as of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
June 30, 2022